COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE
MORGAN T. ZURN                                               LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                 500 N. KING STREET, SUITE 11400
                                                               WILMINGTON, DELAWARE 19801-3734


                                September 14, 2021

Richard L. Abbott, Esquire                  Adam Singer, Esquire
Abbott Law Firm                             New Castle County Government Center
724 Yorklyn Road, Suite 240                 87 Reads Way
Hockessin, Delaware 19707                   New Castle, Delaware 19720

      RE: Hyetts Corner, LLC v. New Castle County,
          Civil Action No. 2020-0940-MTZ

Dear Counsel:

      A dispute over landscaping and maintaining open space in a new housing

development has spurred a rift between the developer and New Castle County. The

developer, hoping to wrap up the project, seeks to secure the final permits it needs

to begin construction on the remaining lots. The County has withheld those permits

due to outstanding issues in the development’s open space. Despite admittedly not

completing all the remaining work, the developer has petitioned this Court to compel

the County to issue at least some of the remaining permits, pointing to a series of

emails from a county representative. The developer’s claims invoke contract, quasi-

contract, and equitable principles, and are all premised on its view that the County’s

emails constitute enforceable promises.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 2 of 27

         At the hearing on the County’s pending motion to dismiss, I indicated this

matter would likely be dismissed, at least in part, for the developer’s failure to plead

an enforceable agreement.1          This letter memorializes my conclusion that the

developer’s verified complaint fails to state a claim under Court of Chancery Rule

12(b)(6). For the reasons that follow, the County’s motion is granted.

         I.     BACKGROUND2

         Plaintiff Hyetts Corner, LLC (“Hyetts”) is the developer of a residential

subdivision in Middletown, Delaware, known as The Enclave at Hyetts Crossing

(the “Development”). In the summer of 2007, Defendant New Castle County (the

“County”) approved Hyetts’s development plan, which subdivided the seventy-

eight-acre Development into eighty-four lots designed for single family residential

homes.        The Development also contains several open space areas, including

stormwater facilities (together, the “Open Space”). In connection with Hyetts’s

development plan, Hyetts and the County entered into a Land Development

Improvement Agreement (the “LDIA”), which provided for the construction,


1
    See D.I. 25 at 65:4–15 [hereinafter “Hr’g Tr.”].
2
  On this motion to dismiss, I draw the following facts from the plaintiff’s Verified
Complaint, available at Docket Item (“D.I.”) 1 [hereinafter “Compl.”], as well as the
documents attached and integral to it. See, e.g., Himawan v. Cephalon, Inc., 2018 WL
6822708, at *2 (Del. Ch. Dec. 28, 2018); In re Gardner Denver, Inc. S’holders Litig., 2014
WL 715705, at *2 (Del. Ch. Feb. 21, 2014).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 3 of 27

maintenance, and acceptance of improvements in the Development’s Open Space.

Hyetts also submitted, and the County approved, a “Landscape Plan” that governed

the Open Space’s landscaping and layout. To maintain the Development, Hyetts

formed nonparty Windsor South at Hyett’s Corner Maintenance Corporation (the

“Maintenance Corporation”), which is now controlled by the Development’s

homeowners.

      Since 2007, seventy-eight of the eighty-four lots in the Development have

been sold to homebuilders and subsequently purchased by residential homeowners.

The final six lots remain undeveloped (the “Undeveloped Lots”). The Undeveloped

Lots have been under contract with a homebuilder for over a year; closing has been

delayed by the lack of building permits. The County has withheld the building

permits for the Undeveloped Lots due to certain maintenance issues in the Open

Space.

      The parties’ dispute began in 2019, when County inspectors uncovered certain

deficiencies in the Open Space. In a cycle that would repeat itself, the County raised

issues, Hyetts made improvements, and the County found new issues upon

reinspection.   Attempting to break this cycle, Hyetts representatives met with

representatives from the County’s Department of Land Use on July 25, 2019.

Counsel for Hyetts followed up with an email that evening, suggesting the meeting
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 4 of 27

was productive and summarizing the discussion.3                  Jim Smith, a County

representative, responded the next day and indicated he and his staff would reply at

some point “early next week.”4

         The parties’ discussions eventually focused on reaching a “Completion

Agreement.” Some context on the County’s process for inspecting subdivision

progress and issuing building permits may be helpful. The New Castle County

Unified Development Code (the “Code”) requires developers to reach certain

development milestones on community spaces before building permits can be

issued.5 For a development with open space, that work “shall be completed at such

time the open space area or common facilities are no longer directly and materially

affected by construction activity but shall be completed no later than the issuance of

ninety (90) percent of permits for dwelling units.”6 The Department of Land Use




3
    See Compl. Ex. 1.
4
    Compl. ¶ 24; id. Ex. 2.
5
  For example, the Department of Land Use may not issue more than fifty percent of the
total building permits within a subdivision until “all active recreation areas and structured
facilities . . . have been turned over to the community” and “the community entrance signs
have been installed.” New Castle Cty. C. § 40.27.310(B)(1), (6); see also id.
§ 40.27.610(A) (“Transfer of control of the maintenance corporation from the developer to
the homeowners must be completed no later than the issuance of seventy-five (75) percent
of the permits for the dwelling units within the subdivision.”).
6
    Id. § 40.27.310(D).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 5 of 27

may, “for good cause shown, allow additional time for completion of the open space”

upon certain conditions and upon approval of the developer’s written proposal.7

That approval may take the form of a Completion Agreement.8

         On September 12, Kurt Schultz, a Hyetts representative and member of the

Maintenance Corporation, emailed Smith complaining that the delay in reaching a

Completion Agreement was preventing construction on homes for buyers currently

staying in temporary housing.9 Smith’s response later that day states, in its entirety:




7
    Id. § 40.27.310(E).
8
  Hyetts describes the Completion Agreement as a “boilerplate document” the County
frequently used to create a comprehensive “checklist” of the remaining work. Compl. ¶
28. But see D.I. 13 at 7–8. Counsel clarified at argument that while there is no form
Completion Agreement in the Code itself, Completion Agreements are a matter of common
practice. See Hr’g Tr. 23:22–24:5, 48:18–49:9; see also New Castle Cty. C.
§ 40.27.310(E).
9
    Compl. Ex. 3 at 1–2.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 6 of 27

          Kurt,

          Thanks for your email. Earlier this week, I had a meeting with Public
          Works, made a site visit with Chip O’Connor and met with Ramesh
          Batta [from Hyetts]. I understand the urgency on your end, and I will
          try to free up as many permits as I can. I plan to have the Completion
          Agreement done tomorrow, after which I will review it with Public
          Works and forward to you for execution next week.

          Regards,

          Jim Smith10

Hyetts seizes on this message, referring to it as the “Completion Agreement

Promise” and alleging the County breached it by not executing a Completion

Agreement.11

          Schultz responded, thanking Smith, and indicating that the Hyetts team would

work on resolving the remaining issues.12 On September 18, Smith sent Schultz

another message:




10
     Id. at 1.
11
     E.g., Compl. ¶ 26.
12
     Id. Ex. 4 at 1–2.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 7 of 27

          Thanks for trying to bring this to a completion. I promised you that I
          would have the Agreement ready for your group to execute this week.
          Unfortunately, things have not gone as smoothly as anticipated (with
          other matters) this week, and I am unsure that will occur. However, in
          recognition of your efforts, and to help get you started on the two homes
          for the buyers who are in transition, I am authorizing the 2 permits that
          I promised would be released when the Agreement was executed, now.
          That will allow your team to get started on those homes while I
          complete my work on the Agreement with Land Use and Public Works.
          The Agreement will reflect that the 2 permits were released, and the
          remainder of the permits will be tied to specific work in the field.

          Please let me know when someone will be applying for those 2 permits,
          so I can alert staff not to withhold approval for open space issues.13

Hyetts continued work on the Open Space and continued to communicate with

Smith.       The County granted the two promised permits on September 19 and

September 20.14




13
     Id. at 1.
14
   In its complaint, Hyetts alleged that the County promised, but failed to deliver, one of
the two promised permits, in what Hyetts refers to as the “[Two] Permit Promise.” Compl.
¶ 31. In its opening brief in support of the Motion, the County submitted documents
showing that, in fact, both permits were granted and the lots in question currently contain
residential homes. See D.I. 15 at 10–11; id. Ex. A. Hyetts stood by its position in its
answering brief, reciting its allegation that the second promised permit had not been
released. See D.I. 17 at 8–9 (citing Compl. ¶ 31); see also id. at 9, 14 (arguing Hyetts is
entitled to the previously defined “Unreleased Permit” based on the Two Permit Promise).
At argument, Hyetts abandoned that position, conceding that the Two Permit Promise is a
“dead issue” and that “[t]his case is solely about the completion agreement.” Hr’g Tr.
42:14–43:8. Given this concession, I accept the County’s representation as true and
disregard the incorrect representation in Hyetts’s complaint, as well as the arguments that
flow from it.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 8 of 27

      The parties never reached a formal Completion Agreement. But Hyetts

alleges that in an October 2 email to Schultz, Smith laid out the “essential terms” of

a potential Completion Agreement (the “October 2 Email”). The Complaint does

not describe or attach those terms, though it repeatedly references them. The County

attached the October 2 Email to its opening brief. It states, in its entirety:

      Kurt,

      Thanks to you, Ramesh Batta and your CCR for meeting with us last
      Friday. Yesterday afternoon, I spoke with Ramesh about the site visit
      and the status of permits for new single-family dwellings. He appears
      to have misunderstood me when he thought that the county was
      amenable to releasing two more permits. Rather, the two permits he
      referenced are the same ones that were issued last week at your request.
      Following the site inspection, we feel that the two permits that were
      recently issued account for everything that was done since the July
      inspection. Now, areas need to be completed before additional permits
      will be released.

      While a few items here and there were finished, the open space team
      noted that no portion of the open space is currently in a passable
      condition at this time. For example:

      • there is still sediment, erosion, weeds and/or incorrectly sized rock
        in most of the bioretention areas and stormwater facilities, and no
        new mulch has been added to any of the bioretention areas
      • there is a considerable amount of dead landscaping throughout the
        subdivision
      • seed tickets for the dry pond have not been received
      • revised engineering plans and/or answers have not been received to
        explain the discrepancies with the existing facilities
      • as-builts have not been received, and the pool elevation of the wet
        pond is currently being studied
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 9 of 27


         With only a half dozen permits remaining, areas need to be completed
         before more permits can be considered. Please refer to the July
         inspection report and work toward completing entire subcategories
         before requesting additional inspections or permits. The county should
         be assessing inspection fees each time the open space team is assembled
         onsite. That has not occurred to-date, but Public Works is questioning
         why Land Use is scheduling inspections when stormwater facilities are
         not in a passable condition.

         If I were to craft a new Completion Agreement, it would have to be
         something generic along the lines of:
         • Resolve all issues with wet pond #2 to the satisfaction of Public
             Works — 2 permits
         • Complete all items under Dry Pond #1 and replace all missing or
             dead landscaping— 1 permit
         • Complete Bioretention Areas 141A, 141B, 141D, 141E to the
             satisfaction of Public Works — 1 permit
         • Submit approvable as-builts, revised engineering plans and pass a
             final open space inspection — 2 permits

         Regards,

         Jim15

Hyetts argues the last set of four bullet points constitute the “essential terms” of a

Completion Agreement, such that the parties struck a definitive and enforceable

agreement to agree.16




15
     D.I. 13, Ex. B (emphasis added); see also Compl. ¶ 34 (referencing October 2 Email).
16
     E.g., Compl. ¶ 34.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 10 of 27

         The Complaint does not allege how, if at all, Hyetts responded to the October

2 Email. It does allege that “[b]y 2020, Hyetts completed enough work items in the

[October 2 Email] to be entitled to” four of the six outstanding permits. 17 While

Hyetts’s counsel and Smith continued to communicate, the parties did not reach a

Completion Agreement. Hyetts continued to improve the Open Space, and County

inspectors continued to find more issues. Hyetts alleges the delayed Completion

Agreement has caused it considerable expense, in both actual costs and because it

could not meet its loan financing obligations due to the delay in selling the

Undeveloped Lots.

         Hyetts filed its Verified Complaint (the “Complaint”) on November 3, 2020,

over a year after the October 2 Email.18 Count I alleges breach of contract and seeks

specific performance of the County’s alleged promises. Count II is for promissory

estoppel; Count III is for equitable estoppel. Count IV seeks a declaration affirming

Hyetts’s view of the County’s emails. The parties reached a stipulation to extend

the County’s deadline to respond, and the County filed its motion to dismiss (the




17
  Id. ¶ 35; see also id. ¶ 42 (alleging it was Hyetts’s position “that it had achieved
substantial completion of the [October 2 Email’s terms]”).
18
     See generally id.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 11 of 27

“Motion”) on December 8.19 Hyetts responded with a motion for default judgment

on December 10, which it withdrew on January 12, 2021.20 The parties fully briefed

the Motion and the Court heard oral argument on July 1.21

          II.    ANALYSIS

          The standards governing a motion to dismiss under Court of Chancery Rule

12(b)(6) for failure to state a claim for relief are well settled:

          (i) all well-pleaded factual allegations are accepted as true; (ii) even
          vague allegations are “well-pleaded” if they give the opposing party
          notice of the claim; (iii) the Court must draw all reasonable inferences
          in favor of the non-moving party; and ([iv]) dismissal is inappropriate
          unless the “plaintiff would not be entitled to recover under any
          reasonably conceivable set of circumstances susceptible to proof.”22

Thus, the touchstone “to survive a motion to dismiss is reasonable

‘conceivability.’”23 This standard is “minimal”24 and “plaintiff-friendly.”25 “Indeed,




19
     D.I. 4; D.I. 6.
20
     D.I. 8; D.I. 12.
21
     D.I. 24; see also Hr’g Tr.
22
  Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (citations omitted); accord
In re Baker Hughes Inc. Merger Litig., 2020 WL 6281427, at *5 (Del. Ch. Oct. 27, 2020).
23
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Hldgs. LLC, 27 A.3d 531, 537 (Del.
2011).
24
     Id. at 536 (citing Savor, 812 A.2d at 896).
25
  See, e.g., Clouser v. Doherty, 175 A.3d 86 (Del. 2017) (TABLE); In re Trados Inc.
S’holder Litig., 2009 WL 2225958, at *9 (Del. Ch. July 24, 2009).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 12 of 27

it may, as a factual matter, ultimately prove impossible for the plaintiff to prove his

claims at a later stage of a proceeding, but that is not the test to survive a motion to

dismiss.”26 Despite this forgiving standard, the Court need not “accept conclusory

allegations unsupported by specific facts” or “draw unreasonable inferences in favor

of the non-moving party.”27 “Moreover, the court is not required to accept every

strained interpretation of the allegations proposed by the plaintiff.”28

         Hyetts’s claims are all variations on the same theme: that the County made

enforceable promises to either enter a Completion Agreement on certain terms or

issue certain building permits. I conclude Hyetts has failed to plead that any of

Smith’s emails constitute such a promise, and Hyetts cannot obtain relief against the

County under its estoppel theories.

                A.     The Complaint Fails To State A Claim For Breach Of
                       Contract.

         Count I contends that the County breached its agreement to “execute a

Completion Agreement containing the [terms in the October 2 Email],” and release



26
     Cent. Mortg. Co., 27 A.3d at 536.
27
  Price v. E.I. du Pont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011) (citing Clinton v.
Enter. Rent-A-Car Co., 977 A.2d 892, 895 (Del. 2009)), overruled on other grounds by
Ramsey v. Ga. S. Univ. Advanced Dev. Ctr., 189 A.3d 1255, 1277 (Del. 2018).
28
 Trados, 2009 WL 2225958, at *4 (internal quotation marks omitted) (quoting In re Gen.
Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006)).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 13 of 27

four of the permits allegedly promised in that email.29 In briefing, Hyetts clarified

that it does not allege a breach of any actual Completion Agreement because the

parties never agreed to one.30 Hyetts now takes the position that some combination

of the October 2 Email, the Code, and the Landscape Plan constitute an agreement

to agree to a Completion Agreement.31 Hyetts has failed to show the existence of

such a contract, and so, its breach of contract claim must be dismissed.

         To state a viable breach of contract claim, a plaintiff must allege a (1) a

contractual obligation; (2) a breach of that obligation by the defendant; and (3) a

resulting damage to the plaintiff.32 The plaintiff must allege a valid contract with

three elements from Osborn ex rel. Osborn v. Kemp: “(1) the parties intended that

the contract would bind them, (2) the terms of the contract are sufficiently definite,

and (3) the parties exchange legal consideration.”33




29
     Compl. ¶ 57.
30
     D.I. 17 at 17.
31
   Id. at 17–18. Hyetts also mentions another article of the New Castle County Code
relating to drainage. Id.
32
  E.g., H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003) (citing
Moore Bus. Forms, Inc. v. Cordant Hldgs. Corp., 1995 WL 662685, at *7 (Del. Ch.
Nov. 2, 1995)).
33
  991 A.2d 1153, 1158 (Del. 2010); see also Eagle Force Hldgs., LLC v. Campbell, 187
A.3d 1209, 1229–38 (Del. 2018) (discussing Osborn).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 14 of 27

       The parties have focused on the October 2 Email, disagreeing about whether

its bullet points were “sufficiently definite” under the second Osborn prong, or

specified all “material and essential terms” as required for an agreement to agree.34

But the “critical [question] is whether the parties reached an agreement to be bound

with respect to those material terms. The distinction is vital.”35 Neither side


34
   See 991 A.2d at 1158; Pharmathene, Inc. v. Siga Techs., Inc., 2008 WL 151855, at *13
(Del. Ch. Jan. 16, 2008) (“Under Delaware law, parties may make agreements to make a
contract and such an agreement will be enforced if the agreement specifies all of the
material and essential terms including those to be incorporated in the future contract.”
(internal quotation marks omitted) (quoting Vale v. Atl. Coast & Inland Corp., 99 A.2d
396, 399 (Del. Ch. 1953))).
 VS&A Commc’ns P’rs, L.P. v. Palmer Broad. Ltd. P’ship, 1992 WL 339377, at *10 (Del.
35

Ch. Nov. 16, 1992).
        Even following Hyetts down its suggested path, its argument fares no better. “[A]
contract must contain all material terms in order to be enforceable. If terms are left open
or uncertain, this tends to demonstrate that an offer and acceptance did not occur.” Ramone
v. Lang, 2006 WL 905347, at *11 (Del. Ch. Apr. 3, 2006); see Eagle Force, 187 A.3d at
1230 (“We also said in Osborn that a contract must contain all material terms in order to
be enforceable. Chancellor Allen similarly observed in [Leeds v. First Allied Conn. Corp.,
521 A.2d 1095, 1102 (Del. Ch. 1986)] that, until it is reasonable to conclude, in light of all
of the surrounding circumstances, that all of the points that the parties themselves regard
as essential have been expressly or (through prior practice or commercial custom)
implicitly resolved, the parties have not finished their negotiations and have not formed a
contract.” (footnotes, alterations, and internal quotation marks omitted)). The four bullet
points from the October 2 Email Hyetts argues include the “essential terms” are vague and
subject to conditions, including approval from other bodies, like the Public Works
department. See D.I. 15 Ex. B. They are insufficiently definite as to form the basis of a
contract. These already-vague descriptions are made no clearer by the issues outlined in
the first set of five bullet points. Those issues, expressly qualified as examples, are not the
exhaustive list of all material or essential terms. Smith goes on to refer Schultz to a “July
inspection report” for a more thorough explanation of those issues. Id. It is clear that the
October 2 Email was advancing the parties’ negotiations, not resolving all essential terms.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 15 of 27

manifested an intent to be bound by the terms in the October 2 Email, and so, the

parties never formed a contract in the first instance.

         Under Delaware law, “the formation of a contract requires a bargain in which

there is a manifestation of mutual assent to the exchange and a consideration.” 36 A

valid contract exists only if “the parties have manifested mutual assent to be bound

by that bargain.”37 “[M]anifestation of mutual assent is an external or objective

standard for interpreting conduct.”38 A party “manifests an intention [to be bound]




       Importing terms from the Code or the Landscaping Plan does not make the October
2 Email any more definite. Neither the Complaint nor the briefs detail the Landscaping
Plan’s terms. Despite arguing that those and other agreements provide “further essential
terms of the Completion Agreement,” Hyetts has not alleged any breach of the LDIA or
Landscaping Plan, or any violation of the Code. See D.I. 17 at 18.
       The absence of definite material terms is what appears to be motivating Hyetts’s
case. Hyetts seeks a definite and final “checklist” to obtain the final permits, and contends
the County has been evasive to date. See Compl. ¶ 49 (“Hyetts needs to have a certain,
specific, final list of outstanding items to complete the [Open Space]. That can only be
accomplished pursuant to a written Completion Agreement with the Department [of Land
Use].”). The fact that Hyetts still needs a Completion Agreement shows that whatever
terms to which the parties already agreed or raised in negotiations are insufficient to form
a contract.
36
  Sarissa Cap. Domestic Fund LP v. Innoviva, Inc., 2017 WL 6209597, at *21 (Del. Ch.
Dec. 8, 2017) (quoting Wood v. State, 2003 WL 168455, at *2 (Del. Jan. 23, 2003)
(ORDER)).
37
     Id. (citing Osborn, 991 A.2d at 1158).
38
  Chemours Co. v. DowDuPont Inc., 2020 WL 1527783, at *10 n.130 (Del. Ch.
Mar. 30, 2020) (internal quotation marks omitted) (quoting Restatement (Second) of
Contracts § 2 cmt. b (1981)).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 16 of 27

if he believes or has reason to believe that the promisee will infer that intention from

his words or conduct.”39 The “relevant inquiry” is

         whether a reasonable negotiator in the position of one asserting the
         existence of a contract would have concluded, in that setting, that the
         agreement reached constituted agreement on all of the terms that the
         parties themselves regarded as essential and thus that agreement
         concluded the negotiations.40

The Court determines whether there has been mutual assent “based upon [the

parties’] expressed words and deeds as manifested at the time rather than by their

after-the-fact professed subjective intent.”41

         Parties often express their intent to be bound by making an offer and accepting

that offer.42 An offer is the “signification by one person to another of his willingness

to enter into a contract with him on the terms specified in the offer.” 43 But a “mere


39
     Restatement (Second) of Contracts § 2 cmt. b (1981).
40
  Innoviva, 2017 WL 6209597, at *21 (quoting Leeds, 521 A.2d at 1097); see also
Restatement (Second) of Contracts § 2 (1981) (“The phrase ‘manifestation of intention’
adopts an external or objective standard for interpreting conduct; it means the external
expression of intention as distinguished from undisclosed intention.”).
41
  Innoviva, 2017 WL 6209597, at *21 (alterations omitted) (quoting Debbs v. Berman,
1986 WL 1243, at *7 (Del. Ch. Jan. 29, 1986)).
42
   Restatement (Second) of Contracts § 22(1) (1981) (“The manifestation of mutual assent
to an exchange ordinarily takes the form of an offer or proposal by one party followed by
an acceptance by the other party or parties.”)
43
  Loveman v. Nusmile, Inc., 2009 WL 847655, at *3 (Del. Super. Mar. 31, 2009) (internal
quotation marks omitted) (quoting Salisbury v. Credit Serv., Inc., 199 A. 674, 681 (Del.
Super. 1937)).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 17 of 27

statement of a person’s willingness to enter negotiations with another person is in no

sense an offer, and cannot be accepted so as to form a binding contract.”44 And the

offeree must unconditionally accept the offer on identical terms.45

         Hyetts and the County never reached an agreement to agree to a Completion

Agreement because the County never manifested an intent to be bound. The October

2 Email clearly shows the County, through Smith, lacked an intent to be bound by

any particular terms. The final four bullet points, which Hyetts has seized on as

showing all “essential terms,” are preceded by a glaring qualification: “If I were to

craft a new Completion Agreement, it would have to be something generic along

the lines of . . . .”46 Smith’s bullet points were not an offer Hyetts could accept—

never mind an agreement to agree to a Completion Agreement—but rather, rough

terms for a hypothetical new Completion Agreement the County would be willing

to consider. Smith’s “mere statement of [his] willingness to enter negotiations with




44
     Salisbury, 199 A. at 681.
45
   See Gomes v. Karnell, 2016 WL 7010912, at *3 (Del. Ch. Nov. 30, 2016) (“An
acceptance must include three general components: (i) an expression of commitment; (ii)
the commitment must not be conditional on any further act by either party; and (iii) the
commitment must be one on the terms proposed by the offer without the slightest
variation.” (internal quotation marks omitted) (quoting Ramone, 2006 WL 905347, at
*11)).
46
     D.I. 15, Ex. B (emphasis added).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 18 of 27

[Hyetts]” is not an offer.47 A reasonable negotiator in Hyetts’s position could not

have believed the October 2 Email “concluded the negotiations” between the

parties.48 Because there was no “complete meeting of the minds” between Hyetts

and the County on these points, no contract was formed between them.49

         Lacking these basic elements of contract formation, Hyetts fails to plead the

first element of a breach of contract claim: the existence of a contract. The Motion

is granted with respect to Count I.

                B.     The Complaint Fails To State Estoppel Claims.

         Counts II and III assert nearly identical claims for promissory estoppel and

equitable estoppel, respectively.50 Both invoke the same statements by Smith, each



47
     See Salisbury, 199 A. at 681.
48
     See Innoviva, 2017 WL 6209597, at *21 (quoting Leeds, 521 A.2d at 1097).
49
  See United Health All., LLC v. United Med., LLC, 2013 WL 6383026, at *6 (Del. Ch.
Nov. 27, 2013).
50
   Compare Compl. ¶¶ 61–64, with id. ¶¶ 65–69. Their similarities are likely intentional,
given the substantial overlap between promissory and equitable estoppel. E.g., VonFeldt
v. Stifel Fin. Corp., 714 A.2d 79, 87 (Del. 1998) (“To succeed on a claim for promissory
estoppel, plaintiff must prove that defendant made a promise with the intent to induce
action or forbearance, that plaintiff actually relied on the promise, and that he suffered an
injury as a result. Equitable estoppel is based on similar principles. To make out a claim
of equitable estoppel, plaintiff must show that he was induced to rely detrimentally on
defendant’s conduct. (footnote omitted)); see Territory of U.S. V.I. v. Goldman, Sachs &
Co., 937 A.2d 760, 804–05 (Del. Ch. 2007) (citing VonFeldt, 714 A.2d at 87), aff’d, 956
A.2d 32 (Del. 2008) (TABLE); see also Reeder v. Sanford Sch., Inc., 397 A.2d 139, 142
(Del. Super. 1979) (“Whether Beach’s alleged statement is viewed as a misrepresentation
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 19 of 27

of which the Complaint defines as a “Promise,” and argue that Promise induced the

same Hyetts conduct.51 I conclude neither claim is reasonably conceivable.

                         1.      Promissory Estoppel

          In Count II, Hyetts alleges that Smith promised to provide Hyetts with a

Completion Agreement in the “Completion Agreement Promise,” but did not

perform.52 Hyetts further alleges that it continued to work on the Open Space in

reliance on that promise, and so, it has a claim for promissory estoppel. Hyetts seeks

an order compelling the County to “enter into a Completion Agreement containing

the [terms outlined in the October 2 Email]” and to release the allegedly promised

permits.53

          A promissory estoppel claim requires allegations that:

          (1) a promise was made; (2) it was the reasonable expectation of the
          promisor to induce action or forbearance on the part of the promisee;
          (3) the promisee reasonably relied on the promise and took action to
          his detriment; and (4) such promise is binding because injustice can
          be avoided only by enforcement of the promise.54


of present fact, equitable estoppel or a ‘promise’ as to future conduct, promissory estoppel,
a jury question is raised.”).
51
     Compare Compl. ¶¶ 61–64, with id. ¶¶ 65–69.
52
     See, e.g., id. ¶¶ 26, 62.
53
     Id. ¶ 64.
54
  Grunstein v. Silva, 2009 WL 4698541, at *7 (Del. Ch. Dec. 8, 2009) (citing Phamathene,
2008 WL 151855, at *17, and then citing Lord v. Souder, 748 A.2d 393, 399 (Del. 2000)).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 20 of 27

Promissory estoppel requires “a real promise, not just mere expressions of

expectation, opinion, or assumption.”55 Such a promise must be “reasonably definite

and certain.”56

           Hyetts’s promissory estoppel claim is unavailable against the County, a

government body. In Port Penn Hunting Lodge Association v. Meyer, this Court

held “[t]he Delaware Supreme Court has foreclosed promissory estoppel claims

against government entities except in limited circumstances, such as employment.”57

Hyetts does not assert this case falls within any exception to the general prohibition;

instead, it attempts to narrow that general prohibition by distinguishing the Maryland

case the Delaware Supreme Court cited when it first announced the rule.58 That case

aside, our Supreme Court has since reinforced Delaware’s broad rule, including by




55
  James Cable, LLC v. Millennium Digital Media Sys., L.L.C., 2009 WL 1638634, at *5
(Del. Ch. June 11, 2009) (internal quotation marks omitted) (quoting Addy v. Piedmonte,
2009 WL 707641, at *22 (Del. Ch. Mar. 18, 2009)).
56
     Id.
57
   2019 WL 2077600, at *9 (Del. Ch. May 9, 2019) (citing Harmon v. State, 62 A.3d 1198,
1201 (Del. 2013) (“As a general rule, however, the state is not estopped in the exercise of
its governmental functions by the acts of its officers.” (internal quotation marks omitted)
(quoting McCoy v. State, 277 A.2d 675, 676 (Del. 1971)))), aff’d, 222 A.3d 1044 (Del.
2019) (TABLE).
58
  See D.I. 17 at 22 (discussing Comptroller of Treasury v. Atlas Gen. Indus., 198
A.2d 86 (Md. 1964)).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 21 of 27

summarily affirming Port Penn.59 I conclude that Hyetts cannot obtain relief from

the County under a promissory estoppel theory.

         Hyetts also fails to plead that theory, having failed to allege a sufficiently

definite and certain promise. As explained in Count I, Smith’s musings in the

October 2 Email are insufficiently definite and certain to serve as a real promise for

the purposes of a promissory estoppel claim. Smith’s conditional language could

not reasonably be understood as a promise the County would enter into a Completion

Agreement on those terms; rather, he was negotiating or expressing the County’s

bargaining position—in other words, his “expectation [or] opinion” as to what a final

agreement ought to include.60 Nor can Smith’s September 12 email, which Hyetts

labels the “Completion Agreement Promise,” support a promissory estoppel claim.

It contains no definite and certain promise to enter into a Completion Agreement on

any particular terms. It states, in relevant part: “I plan to have the Completion

Agreement done tomorrow, after which I will review it with Public Works and

forward to you for execution next week.”61 This is a statement of expectation, not a

definite and certain promise to execute a Completion Agreement by a particular date.


59
     222 A.3d 1044.
60
     See James Cable, 2009 WL 1638634, at *5.
61
     Compl. Ex. 3 at 1.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 22 of 27

Smith’s later apologetic statement, of “I promised you that I would have the

Agreement ready for your group to execute this week,” does not change how a

reasonable person would have viewed his original message.62              Moreover, the

“Completion Agreement Promise” was conditioned on review from the Department

of Public Works; an offer conditioned on yet-unreceived approval from a third party

is not sufficiently definite and certain to state a claim for promissory estoppel.63

Hyetts’s failure to allege a real promise is fatal to its claim.64

         The Motion is granted with respect to Count II.

                       2.     Equitable Estoppel

         Count III is for equitable estoppel, and similarly seeks an order requiring the

County to enter a Completion Agreement with the terms from the October 2 Email

and to compel the release of the purportedly promised permits.65 Equitable estoppel

is an awkward fit for Hyetts’s claim in Count III, which repeatedly alleges Hyetts

detrimentally relied on Smith’s two “Promise[s].”66 Having concluded these were


62
     See Compl. Ex. 4 at 1.
63
   See Windsor I, LLC v. CWCapital Asset Mgmt. LLC, 238 A.3d 863, 877 (Del. 2020),
aff’g, 2019 WL 4733430 (Del. Super. Sept. 27, 2019).
64
     See Metro. Convoy Corp. v. Chrysler Corp., 208 A.2d 519, 521 (Del. 1965).
65
     Compl. ¶ 69.
66
  See id. ¶¶ 66 (“The Completion Agreement Promise regarding the [Open Space] was
made by the County to Hyetts. In addition, the 2 Permit Promise was made by the County
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 23 of 27

not promises, I consider whether those statements and Hyetts’s reactions can support

an equitable estoppel claim.

       To state a claim for equitable estoppel, Hyetts must plead the following

elements:

       (1) conduct by the party to be estopped that amounts to a false
       representation, concealment of material facts, or that is calculated to
       convey an impression different from, and inconsistent with that which
       the party subsequently attempts to assert, (2) knowledge, actual or
       constructive, of the real facts and the other party’s lack of knowledge
       and the means of discovering the truth, (3) the intention or expectation
       that the conduct shall be acted upon by, or influence, the other party
       and good faith reliance by the other, and (4) action or forbearance by
       the other party amounting to a change of status to his detriment.67




to Hyetts.”), 67 (“The Completion Agreement Promise and the 2 Permit Promise led Hyetts
to change its position in reliance thereon . . .”), 68 (“Hyetts suffered a detriment in the form
of extensive costs in performing the work that it completed based upon the Completion
Agreement Promise and the 2 Permit Promise.”).
67
   Olson v. Halvorsen, 2009 WL 1317148, at *11 (Del. Ch. May 13, 2009) (internal
quotation marks omitted) (quoting Cornerstone Brands, Inc. v. O’Steen, 2006 WL
2788414, at *3 n.12 (Del. Ch. Sept. 20, 2006)), aff’d, 986 A.2d 1150 (Del. 2009); see also
Nevins v. Bryan, 885 A.2d 233, 249 (Del. Ch. 2005) (“The doctrine of equitable estoppel
is invoked when a party by his conduct intentionally or unintentionally leads another, in
reliance upon that conduct, to change position to his detriment. The party claiming
estoppel must demonstrate that: (i) they lacked knowledge or the means of obtaining
knowledge of the truth of the facts in question; (ii) they reasonably relied on the conduct
of the party against whom estoppel is claimed; and (iii) they suffered a prejudicial change
of position as a result of their reliance.” (footnotes and internal quotation marks omitted)
(citing Wilson v. Am. Ins. Co., 209 A.2d 902, 903–04 (Del. 1965), then citing Waggoner v.
Laster, 581 A.2d 1127, 1136 (Del. 1990), and then citing Monterey Inv., Inc. v. Healthcare
Prop., 1997 WL 367038, at *5 (Del. Ch. June 26, 1997))), aff’d, 884 A.2d 512 (Del. 2005).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 24 of 27

A party’s “reliance must be both reasonable and justified under the circumstances.

Thus, the standards for establishing the elements of equitable estoppel are stringent;

the doctrine is applied cautiously and only to prevent manifest injustice.”68

         Like promissory estoppel, “[a]pplication of the doctrine of equitable estoppel

to governmental actions is rare.       Generally, courts will not depart from their

traditional cautiousness in applying the doctrine unless there are exceptional

circumstances which make it highly inequitable or oppressive to enforce the

regulations.”69 Considering the typical estoppel claim by a land developer against

the government, in the zoning context,70 then-Vice Chancellor Montgomery-Reeves

elaborated on this point:




68
   Pilot Point Owners Ass’n v. Bonk, 2008 WL 401127, at *2 (Del. Ch. Feb. 13, 2008)
(footnote omitted) (citing Progressive Int’l Corp. v. E.I. Du Pont de Nemours & Co., 2002
WL 1558382, at *6 (Del. Ch. July 9, 2002)).
69
  Salem Church (Del.) Assocs. v. New Castle Cty., 2006 WL 4782453, at *12 (Del. Ch.
Oct. 6, 2006) (footnotes and internal quotation marks omitted) (quoting Miller v. Bd. of
Adjustment of Dewey Beach, 521 A.2d 642, 646 (Del. Super. 1986)).
70
     Port Penn, 2019 WL 2077600, at *8–10.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 25 of 27

       The doctrine of equitable estoppel has traditionally not been favored
       when sought to be applied against a government entity, but it is
       accepted that in certain circumstances estoppel may be raised to prevent
       the municipality from enforcing existing zoning codes. Parties may use
       equitable estoppel as a defense against the enforcement of a zoning
       regulation where: (1) a party, acting in good faith, (2) on affirmative
       acts of a municipal corporation, (3) makes expensive and permanent
       improvements in reliance thereon, and (4) the equities strongly favor
       the party seeking to invoke the doctrine.71

Cases preceding Port Penn similarly require substantial reliance on affirmative acts

and equities that sharply favor the claimant.72



71
  Id. at *10 (footnotes, alterations, and internal quotation marks omitted) (quoting Dragon
Run Farms, Inc. v. Bd. of Adjustment of New Castle Cty., 1988 WL 90551, at *3 (Del.
Super. Aug. 11, 1988), and then quoting Acierno v. New Castle Cty., 2000 WL 718346, at
*9 (D. Del. May 23, 2000)), aff’d, 222 A.3d 1044 (Del. 2019) (TABLE).
72
   E.g., Salem Church, 2006 WL 4782453, at *12 (“In the context of land development,
Delaware courts have also recognized equitable estoppel claims where (1) a party, acting
in good faith, upon some act or omission of the government, and (2) makes a substantial
change of position or incurs extensive obligations and expenses, and (3) it would be highly
inequitable or unjust to impair or destroy rights that the landowner has acquired.” (citing
DiSabatino v. New Castle Cty., 781 A.2d 698, 702 (Del. Ch. 2000), aff’d, 781 A.2d 687
(Del. 2001), then citing, Wilm. Mat’ls, Inc. v. Town of Middletown, 1988 WL 135507, at
*6 (Del. Ch. Dec. 16, 1988), and then citing Miller, 521 A.2d at 645–46); E. Shore Env’t.,
Inc. v. Kent Cty. Dep’t of Plan., 2002 WL 244690, at *4 (Del. Ch. Feb. 1, 2002) (“An
equitable estoppel claim arises where (i) a party that is acting in good faith (ii) relies on
affirmative acts or representations of the government (iii) by making substantial
improvements to property, and (iv) it would be inequitable to allow the government to
impair or destroy the rights the property owner has thereby acquired.” (citing Miller, 521
A.2d at 645–46, then citing Disabatino, 781 A.2d at 702, and then citing Motiva Enters.
LLC v. Sec’y of Dep’t of Nat. Res. & Env’t Control, 745 A.2d 234, 250 (Del. Super. 1999))).
Then-Vice Chancellor Noble, who wrote the Court’s opinion in Salem Church, recited the
rule from Eastern Shore Environmental in In re Kent Cty. Adequate Pub. Facilities
Ordinances Litig., 2009 WL 445386, at *8 (Del. Ch. Feb. 11, 2009), on which Hyetts relies.
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 26 of 27

       Several deficiencies preclude Hyetts’s equitable estoppel claim. For one,

Hyetts’s continued maintenance in the Open Space in 2020, including “cutting grass,

weeding, clearing, cleaning, and otherwise maintaining and repairing the [Open

Space]” is far short of the “expensive and permanent improvements” required.73

There is no allegation that this upkeep was permanent, nor has Hyetts alleged its

cost.74 And Hyetts alleges it has simply been continuing to maintain the Open Space,

not that it has changed its position as required for an equitable estoppel claim.75

Finally, the Complaint offers no basis to infer that ordering the County to enter into

a Completion Agreement with Hyetts on the terms in the October 2 Email is

necessary to avoid the rare case of “manifest injustice” or “highly inequitable or




73
  Compl. ¶ 44; Port Penn, 2019 WL 2077600, at *9; see also Salem Church, 2006 WL
4782453, at *12; Kent Cty., 2009 WL 445386, at *8.
74
   See Port Penn, 2019 WL 2077600, at *10 (“Port Penn appears to refer to lost profits or
land costs. Neither Port Penn’s time, nor its unspecified thousands of dollars in costs and
engineering, nor its lost profits from not being able to develop over 200 lots, is sufficient
to plead expensive and permanent improvements in reliance. Port Penn has not pled any
dollar amounts at all. Port Penn has also not pled that it made permanent improvements.
Port Penn’s equitable estoppel claim fails to assert a conceivable claim.”).
75
  See Motiva Enters. LLC v. Sec’y of Dep’t of Nat. Res. & Env’t Control, 745 A.2d 234,
250 (Del. Super. 1999) (“For the doctrine [of equitable estoppel] to apply, there must have
been a substantial change in circumstance based on a good faith reliance upon another’s
act.” (alterations and internal quotation marks omitted) (quoting Raley v. State, 604 A.2d
418 (Del. 1991)).
Hyetts Corner, LLC v. New Castle County
Civil Action No. 2020-0940-MTZ
September 14, 2021
Page 27 of 27

oppressive” results.76 Hyetts offers no response to these deficiencies, other than to

say that engaging with these questions is premature at the motion to dismiss stage.77

         The Motion is granted with respect to Count III.

                 C.       Hyetts Is Not Entitled To A Declaratory Judgment.

         In Count IV, Hyetts seeks a declaration confirming its view of Smith’s emails

as enforceable promises. As Hyetts conceded at oral argument, its declaratory

judgment claim is dependent on its other claims.78 Because those claims are not

well-pled, the Motion is granted with respect to Count IV.

         III.    CONCLUSION

         For the foregoing reasons, the Motion is GRANTED.

                                                 Sincerely,

                                                 /s/ Morgan T. Zurn

                                                 Vice Chancellor



MTZ/ms


cc: All Counsel of Record, via File & ServeXpress

76
     See Pilot Point, 2008 WL 401127, at *2; Salem Church, 2006 WL 4782453, at *12.
77
     See D.I. 17 at 28.
78
     See Hr’g Tr. 58:7–10.